Case: 1:18-cr-00284 Document #: 313 Filed: 06/02/21 Page 1 of 2 PageID #:2190




                          UNITED STATES DISTRICT
                         COURT NORTHERN DISTRICT
                           OF ILLINOIS EASTERN
                                 DIVISION

UNITED STATES OF AMERICA
                                                      Case No. 1:18-CR-00284-2
                 v.
                                                      Judge Edmond E. Chang
JOHN PHILLIPS

                                     ORDER

        On petition of the Defendant John Phillips, and it appearing to the Court
that:
           Name: Andray Martin
           Date of Birth: August 27, 1979
           Sex: Male
           Race: Black
           Jail/Prisoner #: 09601-041

now is incarcerated in the following institution:

           BOP–Milan-FCI
           4004 East Arkona Road
           Milan, MI 48160

and that Andray Martin should be produced at 9 a.m. on July 15, 2021, at the U.S.

Marshals Service Lock-Up, 24th floor, Dirksen Federal Courthouse, 219 S.

Dearborn Street, Illinois, 60604, to appear at 9:30 a.m., to give testimony for a jury

trial in the above-captioned case.

   IT IS THEREFORE ORDERED that the following person:

           Warden
           BOP–Milan-FCI
           4004 East Arkona Road
           Milan, MI 48160



                                        1
  Case: 1:18-cr-00284 Document #: 313 Filed: 06/02/21 Page 2 of 2 PageID #:2191




  bring or cause to be brought before the Honorable Edmond E. Chang, at the scheduled

  time and date, in the United States Courthouse in Chicago, Illinois, Andray

  Martin; and that a Writ of Habeas Corpus Ad Testificandum directed to Andray

  Martin and the Warden, so commanding them, be issued by the Clerk of this

  Court.


                                        ENTER:



                                       Edmond E. Chang
                                       United States District Judge

DATED at Chicago, Illinois
this 2d day of June 2021.




                                          2
